Case 10-43794        Doc 50     Filed 07/01/21 Entered 07/01/21 23:16:58              Desc Imaged
                               Certificate of Notice Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                            Eastern Division

  In Re:                                        )                BK No.:      10-43794
  Jacqueline Scott                              )
                                                )                Chapter: 7
                                                )
                                                                 Honorable A. Benjamin Goldgar
                                                )
                                                )
                 Debtor(s)                      )

                               ORDER DENYING WITHOUT PREJUDICE
                               APPLICATION FOR UNCLAIMED FUNDS

         On June 24, 2021, claimant Best Capital Services LLC / Shawn C Rice on behalf of

  Jacqueline Scott filed an application for payment of unclaimed funds deposited with

  the court, pursuant to 11 U.S.C. Section 347(a). The application and supporting

  documentation fail to establish that the claimant is entitled to the unclaimed funds.

  Accordingly, IT IS HEREBY ORDERED:

    The application is denied without prejudice for improper notice.




                                                             Enter:


                                                                       Honorable A. Benjamin Goldgar
  Dated: June 28, 2021                                                United States Bankruptcy Judge
           Case 10-43794                  Doc 50         Filed 07/01/21 Entered 07/01/21 23:16:58                                      Desc Imaged
                                                        Certificate of Notice Page 2 of 3
                                                                United States Bankruptcy Court
                                                                 Northern District of Illinois
In re:                                                                                                                   Case No. 10-43794-CAD
Jacqueline Scott                                                                                                         Chapter 7
       Debtor
                                                      CERTIFICATE OF NOTICE
District/off: 0752-1                                                    User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 29, 2021                                                 Form ID: pdf012                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 01, 2021:
Recip ID                  Recipient Name and Address
db                      + Jacqueline Scott, 753 E. 79th St. Apt 3i, Chicago, IL 60619-3129

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 01, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 29, 2021 at the address(es) listed below:
Name                                Email Address
Adam G. Brief
                                    on behalf of U.S. Trustee Patrick S Layng Adam.Brief@usdoj.gov

Andrew J Maxwell, ESQ
                                    maxwelllawchicago@yahoo.com
                                    amaxwell@iq7technology.com;trustee@maxwellandpotts.com;marchfirst_trustee@hotmail.com;ecf.alert+Maxwell@titlexi.com

Catherine Kim
                                    on behalf of Debtor 1 Jacqueline Scott ckim@stahlcowen.com

Frank J Kokoszka
                                    on behalf of Trustee Andrew J Maxwell ESQ fkokoszka@k-jlaw.com, admin@k-jlaw.com

Michael A Miller
                                    on behalf of Debtor 1 Jacqueline Scott mmiller@semradlaw.com ilnb.courtview@SLFCourtview.com

Patrick S Layng
                                    USTPRegion11.ES.ECF@usdoj.gov
           Case 10-43794   Doc 50    Filed 07/01/21 Entered 07/01/21 23:16:58   Desc Imaged
                                    Certificate of Notice Page 3 of 3
District/off: 0752-1                        User: admin                                Page 2 of 2
Date Rcvd: Jun 29, 2021                     Form ID: pdf012                           Total Noticed: 1
TOTAL: 6
